Where one party is notified by the other party, according to the rules of the Court, to produce any specified books or papers, and they are accordingly produced in Court and examined by the party calling for them; if he then omit to introduce them, they may be used as evidence by the party producing them. The English rule upon that point, adverted to in 1 Greenl. Ev. § 563, is the law of this State.
The ruling upon this point, in Penobscot Boom Co. v. Lamson, though not called for by the facts of that case, is approved and affirmed.